Citation Nr: 0920664	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-13 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for depression, claimed 
as secondary to service-connected disabilities.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active duty from June 1979 to May 1989.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

Issues not on appeal

Also denied in the above-referenced December 2005 were the 
issues of entitlement to an increased disability rating for 
service-connected right knee disorder and whether new and 
material evidence had been submitted which sufficient to 
reopen the previously-denied claim of entitlement to service 
connection for bronchitis with eye puffiness and allergy 
symptoms.  The Veteran initially appealed these issues in his 
December 2005 notice of disagreement, and a statement of the 
case (SOC) was issued in April 2006 as to the same.  However, 
on his April 2006 VA Form 9 the Veteran specifically limited 
his appeal to the secondary service connection and TDIU 
claims as listed on the title page of this decision.  

In a July 2006 statement, the Veteran raised the issue of 
entitlement to service connection for a deviated nasal 
septum.  That issue has not yet been addressed by the RO, and 
is referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of issues not yet adjudicated by the RO).


FINDINGS OF FACT

1.  There is no competent medical evidence of record to show 
that depression began during service or is directly related 
to any incident of service, or to indicate that a medical 
nexus exists between the Veteran's service-connected 
disabilities and his currently diagnosed depression.

2.  The Veteran's service-connected disabilities are hiatal 
hernia, gastritis and irritable bowel syndrome, currently 
rated 30 percent disabling; patellofemoral pain syndrome of 
the left knee, currently rated 10 percent disabling; 
patellofemoral pain syndrome of the right knee with 
chondromalacia, postoperative, currently rated 10 percent 
disabling; residuals of renal calculus, currently rated 10 
percent disabling; residuals of a right third toe fracture, 
currently noncompensably disabling; and residuals of a left 
foot laceration, currently noncompensably disabling.  A 
combined 50 percent disability rating is in effect.

3.  The medical and other evidence of record in this case 
does not show a marked interference with employment, 
exceptional or unusual factors, or frequent periods of 
hospitalization due to the Veteran's service-connected 
disabilities, so as to render impractical the application of 
the regular schedular standards .


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by active 
service, and is not proximately due or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008); 38 
C.F.R. § 3.310 (as in effect prior to October 10, 2006); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met, including on an extraschedular 
basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran appeals for entitlement to secondary service 
connection for depression,  and entitlement to a TDIU.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.




Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA). 

The Veteran was informed of VA's duty to assist him in the 
development of his claims and advised of the provisions 
relating to the VCAA in letters from the RO dated December 
13, 2004; February 22, 2005 and July 29, 2005.  Specifically, 
the Veteran was advised in the letters that VA would obtain 
all evidence kept by the VA and any other Federal agency, 
including VA facilities and service medical records.  The 
letters specifically indicated that X-ray studies from the 
Fargo VA Medical Center (VAMC) had been associated with his 
VA claims folder.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records that the he identified.  Included with the 
December 2004 and February 2005 letters were copies of VA 
Form 21- 4142, Authorization and Consent to Release 
Information, and the letters asked that the Veteran complete 
this release so that VA could obtain these records on his 
behalf.  The July 2005 letter specifically indicated that 
records from St. Joseph's Area Health Services had been 
received.  The letters also informed the Veteran that for 
records he wished for VA to obtain on his behalf he must 
provide enough information about the records so that VA can 
request them from the person or agency that has them.  

The December 2004 and February 2005 letters specifically 
advised the Veteran that in order to substantiate his claim 
for secondary service connection, the evidence must 
demonstrate "[y]our service-connected disability either 
caused or aggravated your additional disability."  The July 
2005 letter also informed the Veteran that in order to be 
awarded a TDIU the evidence must show "that your service-
connected disability or disabilities are sufficient, without 
regard to other factors, to prevent you from performing the 
mental and/or physical tasks required to get or keep 
substantially gainful employment."  The Veteran was also 
advised as to the evidentiary requirements for extraschedular 
consideration of his TDIU claim.  
See the July 29, 2005 letter page 4.  

The Veteran was also specifically notified in the letters to 
describe or submit any additional evidence which he thought 
would support his claim in compliance with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b).  (The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).)

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there has been a significant Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not at issue, and the Veteran 
was provided notice as to elements (2) and (3) as detailed 
above.  The Veteran was provided notice as to elements (4) 
and (5), degree of disability and effective date, in a letter 
from the RO dated March 20, 2006.  In any event, because the 
Veteran's claims are being denied, elements (4) and (5) are 
moot.

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claims in December 2005.  The Board is aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
in which the Court held that VCAA notice must be sent prior 
to adjudication of an issue by the RO.  However, in this 
case, following the issuance of the March 2006 Dingess 
letter, the Veteran was allowed the opportunity to present 
evidence and argument in response.  The Veteran's claims were 
readjudicated in the April 2006 statement of the case.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  Accordingly, the Board finds 
that any defect in VCAA notice timing in this matter is no 
more than non-prejudicial error.  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA, and that any error 
in such notice constitutes no more than harmless, non-
prejudicial error.
 
Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  In particular, the RO has obtained 
reports of VA and private outpatient treatment and his Social 
Security Administration (SSA) records, as well as reports of 
a VA examination of the Veteran in February 2005 and October 
2005.

In a May 12, 2006, statement, the Veteran's representative 
argued that the February 2005 VA examination did not comply 
with the RO's request to provide a medical nexus opinion with 
respect to the depression claim.  Citing to a portion of the 
examination which states "it would be very difficult to 
determine how much of his depression has to do with his 
reported chronic pain and other medical problems," the 
representative contends the examiner failed to provide an 
adequate response to the question of whether the Veteran's 
depression was due to or proximately caused by his service-
connected disabilities.  

The Veteran's representative only cites to a portion of the 
February 2005 VA examiner's conclusion.  Further review of 
the report, which is described further in the analysis 
portion below, reveals that the examiner attributed the 
Veteran's service-connected depression to a non-service-
connected personality disorder.  The report appears to be 
complete, thorough and well-reasoned.  Moreover, the findings 
of the February 2005 VA examination report are consistent 
with the remainder of the evidence of record, specifically 
the November 2004 opinion of J.T.G.K., Psy.D., described 
below. 

The Veteran's representative has also argued that the 
findings of the February 2005 VA examination are inadequate 
because the examination was not completed by "a specialist 
in the field of psychiatry."  See the April 7, 2009 
Appellant's Brief, page 4.  He cites to a VBA "Fast Letter" 
issued in March 2006 (Fast Letter 06-03, March 15, 2006), 
which provides list of types of mental health professionals 
who are qualified to perform initial C&P mental disorder 
examinations.  He argues that the February 2005 examination 
was inadequate, as it was performed by a nurse practitioner, 
which pursuant to the above-cited Fast Letter required a co-
signature from a psychiatrist or a psychologist.  The Board 
is not necessarily bound by the findings of the Fast Letter.  
See 38 U.S.C.A. § 7104(a) ("The Board shall be bound in its 
decisions by the regulations of the Department, instructions 
of the Secretary, and the precedent opinions of the chief 
legal officer of the Department.").  The Board is bound, 
however, by the findings of a superior tribunal.  The Court 
has specifically held that a nurse practitioner is competent 
to provide diagnoses, statements, or opinions.  See Cox v. 
Nicholson, 20 Vet. App. 563, 568-70 (2007); see also Goss v. 
Brown, 9 Vet. App. 109 (1996) (to qualify as an expert, a 
person need not be licensed to practice medicine, but just 
have special knowledge and skill in diagnosing and treating 
human ailments); Williams v. Brown, 4 Vet. App. 270, 273 
(1993) (finding opinions of a VA registered nurse therapist 
competent medical testimony and requiring the Board to 
provide reasons or bases for finding those opinions 
unpersuasive).  As detailed above, the findings of the 
February 2005 VA examiner are thorough and well-reasoned and 
supported by the remainder of the medical evidence of record.  
Further, the February 11, 2005, electronic signature 
indicates that the examiner was not a general nurse 
practitioner, but rather was a VA mental health nurse 
practitioner; in the Board's view, her subject matter 
expertise is evidence from her well-documented and well-
reasoned report.  Accordingly, under the specific facts of 
this case, the argument that the February 2005 VA examination 
report is not adequate for adjudication purposes due to the 
fact it was authored by a nurse practitioner is unpersuasive.  

Further, as will be discussed at length in addressing the 
merits of the Veteran's claim for service connection for 
depression, the Veteran's lack of cooperation at his February 
2005 VA examination rendered infeasible a meaningful medical 
opinion as to whether the Veteran's depression is caused or 
aggravated by his service-connected disabilities.  The duty 
to assist in the development and the adjudication of a claim 
is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 
522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
Veteran's lack of cooperation at his February 2005 VA 
examination, and his apparent similar lack of cooperation at 
a December 2004 Social Security Administration disability 
examination, are factors in the Board's decision that no 
further development is warranted as to the matter of 
attempting to obtain a medical nexus opinion that precisely 
answers the question of whether the Veteran's depression is 
caused or aggravated by his service-connected disabilities.  

The Board additionally observes that all appropriate due 
process concerns in this appeal have been satisfied.  See 38 
C.F.R. § 3.103 (2008).  The Veteran has been accorded the 
opportunity to present evidence and argument in support of 
his claims.  He has been ably represented by his service 
organization.  He has declined the option of a personal 
hearing.  Through VCAA notice and assistance, and VA 
compliance with due process requirements, he has been 
provided a meaningful opportunity to participate in the 
development and adjudication of his claims.  Accordingly, the 
Board will proceed to a decision.

1.  Entitlement to service connection for depression, claimed 
as secondary to service-connected disabilities.

Relevant law and regulations

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  With chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2008); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(b).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006), as effective October 10, 2006.  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection may be made.  
This had not been VA's practice, which suggests that the 
recent change amounts to a substantive change.  Given what 
appear to be substantive changes, and because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which favors the Veteran. 

Analysis

The Veteran contends that his depression is due to his 
service-connected disabilities, or more particularly pain and 
discomfort they cause, as they prevent him from going out and 
doing things that he enjoys.  See the October 6, 2004 
Statement in Support of Claim.

Initially, the Board notes that there is no competent medical 
evidence to show, and no contention from the Veteran, that 
current depression began during active service or is directly 
related to any incident of service.

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin, supra. 

With respect to Wallin element (1), current disability, the 
Veteran has been diagnosed with major depression.  See, e.g., 
the February 2005 VA examination report.  With respect to 
Wallin element (2), service-connected disability, the Veteran 
is service connected for hiatal hernia, gastritis and 
irritable bowel syndrome; patellofemoral pain syndrome of the 
right and left knee; residuals of renal calculus; residuals 
of a right third toe fracture and residuals of a left foot 
laceration.  Wallin element (2) is also satisfied.

With respect to critical Wallin element (3), nexus, there is 
no competent medical evidence which supports a conclusion 
that a nexus exists between the currently diagnosed 
depression and the Veteran's service-connected disabilities.  
Rather, there is competent medical evidence to the contrary.  
After examination of the Veteran and review of the Veteran's 
claims folder, the February 2005 VA examiner opined that the 
Veteran's depression was related to his non-service-connected 
personality disorder rather than chronic pain from his 
service-connected disabilities.  Though acknowledging that 
chronic pain such as the Veteran experiences can affect 
depression, the examiner's ultimate conclusion was that the 
Veteran's depression was "strongly connected with his [non-
service-connected] personality disorder."

The February 2005 VA examiner is not the only medical 
professional who was unable to relate the Veteran's chronic 
pain from his service-connected medical problems to his 
depression.  In connection with the Veteran's claim for 
benefits from SSA, J.T.G.K., Psy.D., emphasized in a November 
2004 report that the Veteran demonstrated no pain-type 
behaviors throughout his interview yet reported chronic 
severe, pain and was possibly over-evaluating his pain.  He 
ultimately determined that it was "unclear" how the 
Veteran's depression "possibly" interacted with his chronic 
pain.  As the Board construes this statement, Dr. J.T.G.K. 
was unwilling to identify the Veteran's purported pain as the 
source of the claimed depression

There are no competent medical opinions to the contrary.  To 
the extent that the Veteran himself, his representative and 
his ex-spouse contend that a medical relationship exists 
between pain from his service-connected disabilities and 
depression, their lay opinions are entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  Any such 
statements offered in support of the Veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).

The Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim, but he 
has not done so.  See 38 U.S.C.A. § 5107(a) (it is the 
claimant's responsibility to support a claim for VA 
benefits).

The Board acknowledges that no medical opinion has been 
specifically proferred as to whether the Veteran's service-
connected physical disabilities have chronically worsened, 
i.e., aggravated, his depression.  However, the Board finds 
that there at the two relevant disability examinations of 
record, the Veteran demonstrated a lack of cooperation and 
inconsistency that would greatly impede an examiner's ability 
to answer either the question of direct causation or 
aggravation of depression by his service-connected 
disabilities.  At the November 2004 Social Security 
Administration mental disability evaluation by J. T. G. K., 
Psy. D., Licensed Psychologist, the examiner noted that even 
though the Veteran complained about pain, no pain type 
behaviors were observed during the one-hour interview; yet he 
noted that the Veteran was on narcotics for pain management, 
and that the Veteran reported chronic, severe pain.  As a 
result, he found that it was unclear to him how the Veteran's 
mood disorder possibly interacted with chronic pain, and that 
based on available information, the Veteran was possibly 
overvaluing his pain.  The February 2005 VA examiner found 
that the Veteran was generally uncooperative; was 
specifically uncooperative to giving social and developmental 
history; was uncooperative to questioning; and was generally 
irritable and angry at the examination.  Based on the context 
of these examination reports, the Board finds that there is 
no reasonable possibility that meaningful information could 
be elicited from the Veteran at a VA examination so as to 
provide a clinician a sound basis for a finding as to whether 
his service-connected disabilities have caused or aggravated 
his non-service-connected depression.  In this context, the 
February 2005 VA examiner's statement that it would be very 
difficult to determine how much the Veteran's depression has 
to do with his reported chronic pain and other medical 
problems appears accurate and well-reasoned, and to be the 
result of a lack of cooperation from the Veteran rather than 
the inherent complexity of the medical question posed.  The 
duty to assist in the development and the adjudication of a 
claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
Veteran's inconsistency and apparent lack of cooperation at 
his Social Security Disability examination, and explicitly 
detailed lack of cooperation at his February 2005 VA 
examination, are factors in the Board's determination that 
the February 2005 VA examination is adequate for adjudication 
purposes and that there is no reasonable possibility that 
further development would better answer the question of 
whether the Veteran's depression is caused or aggravated by 
his service-connected disabilities. 

In short, the preponderance of the competent and probative 
evidence of record indicates that the Veteran's currently 
diagnosed depression is not related to his service-connected 
disabilities.  There is no competent medical evidence to show 
that the Veteran's non-service-connected depression is caused 
or aggravated by his service-connected disabilities, and 
there is no reasonable possibility that further development 
with respect to this claim would answer the question in a 
more meaningful or helpful manner than it was addressed in 
the February 2005 VA examination report.  Accordingly, Wallin 
element (3), medical nexus, has not been satisfied, and the 
claim fails on that basis.

Conclusion

For the reasons and bases expressed above, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
depression.  The benefit of the doubt rule is not for 
application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.



2.  Entitlement to TDIU.

Pertinent law and regulations

TDIU - in general

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2008).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2008).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  See 38 C.F.R. § 4.16(a) (2008).
The Court noted the following standard announced by the 
Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 
(8th Cir. 1975):

        It is clear that the claimant need not be a total 
'basket case' before 
        the courts find that there is an inability to engage in 
substantial gainful 
        activity.  The question must be looked at in a practical 
manner, and mere 
        theoretical ability to engage in substantial gainful 
employment is not a 
        sufficient basis to deny benefits.  The test is whether 
a particular job is 
        realistically within the physical and mental 
capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for a TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  See VAOPGCPREC 75-91. 

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment cause by non-service-connected 
disabilities.
See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

Schedular basis

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2008).  





Extraschedular basis

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b) (2008).

Analysis

Schedular basis

As has been discussed in the law and regulations section 
above, a TDIU may be awarded on either a schedular basis or 
an extraschedular basis.  As explained immediately below, in 
this case only the extraschedular basis need be considered.

The Veteran is service-connected for hiatal hernia, gastritis 
and irritable bowel syndrome, currently rated 30 percent 
disabling; patellofemoral pain syndrome of the left knee, 
currently rated 10 percent disabling; patellofemoral pain 
syndrome of the right knee with chondromalacia, 
postoperative, currently rated 10 percent disabling; 
residuals of renal calculus, currently rated 10 percent 
disabling; residuals of a right third toe fracture, currently 
noncompensably disabling; and residuals of a left foot 
laceration, currently noncompensably disabling.  A combined 
50 percent disability rating is in effect.

The Veteran's service-connected disabilities do not meet the 
schedular criteria for consideration of a TDIU.  
Specifically, there is no one disability ratable at 60 
percent or more or one disability rated 40 percent or more 
with the combined disability rating at 70 percent or greater.  
Therefore, he does not meet the criteria for consideration of 
a TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a) (2008).

Extraschedular basis

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the Veteran's claim for a total rating 
based on unemployability due to service-connected disability 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2008).  As has been discussed above, in 
essence such referral is warranted when a case presents an 
exceptional or unusual disability picture which renders 
impractical the application of the regular schedular 
criteria.

The Veteran's employment history reflects that he previously 
held jobs as a telemarketer and a carpet cleaner.  His most 
substantial employment was as an inspector for a frozen food 
supplier from 1997 to January 2005, at which point he 
resigned due to medical reasons.  See the November 1, 2005 
statement from Lamb Western RDO.  

In the instant case, the Veteran has not presented competent 
evidence to support the premise that his service-connected 
disabilities have resulted in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  No medical evidence has suggested that the 
Veteran's service-connected gastrointestinal problems, 
bilateral knee problems, renal calculus and residuals of a 
right third toe fracture and left foot laceration, alone, 
markedly interfere with his employment.  

The Board initially notes the competent medical evidence of 
record is negative for any findings that service-connected 
residuals of a right third toe fracture and left foot 
laceration factor into the Veteran's ability to find and 
maintain substantial employment, and the Veteran does not 
contend otherwise.  The October 2005 VA examination report 
acknowledged the Veteran's service-connected residuals of a 
right third toe fracture and left foot laceration but made no 
findings that such precluded employment.  Indeed, the Board 
finds it particularly significant that the Veteran never 
mentioned service-connected residuals of a right third toe 
fracture and left foot laceration on his August 2005 TDIU 
claim, or in any of the statements submitted over the course 
of the appeal. 

The competent medical evidence of record is also negative for 
any findings that service-connected renal calculus factors 
into the Veteran's ability to find and maintain substantial 
employment.  The October 2005 VA examination report, which 
documented the Veteran's complaint of right and left flank 
pain, made no findings that such precluded employment.   

Nor does the competent medical evidence of record demonstrate 
that the Veteran's service-connected gastrointestinal 
problems and bilateral knee problems impede his ability to 
follow a substantially gainful occupation.  The Veteran 
argues that he lost his most recent job with Lamb Weston due 
to his service-connected disabilities, particularly his 
having to use the bathroom every 20 minutes for his service-
connected gastrointestinal problems.  See the December 22, 
2005 notice of disagreement.  However, the competent medical 
evidence of record indicates that although the Veteran may be 
prevented from engaging in labor-intensive activities due to 
the service-connected knee and gastrointestinal problems, he 
is not unemployable as a result of these service-connected 
disabilities.  In this connection, of particular significance 
is the opinion of the October 2005 VA examiner, which stated: 

It is this examiner's opinion that it is at least as 
likely as not that the Veteran's service-connected 
left and right knee condition and service-connected 
hiatal hernia, gastritis and irritable bowel 
syndrome would have an impact on his ability to 
perform labor-intensive activities, specifically 
labor intensive activities requiring prolonged 
standing or excessive lifting or excessive walking.  
In regards to sedentary tasks, it is my opinion that 
his service-connected disabilities likely would not 
prohibit him from sedentary tasks.  Specifically, 
the Veteran likely would be able to perform tasks 
involved [sic] where he is allowed to sit and/or 
change positions without being required to remain 
stationary.  

There are no competent medical opinions to the contrary.  
Accordingly, the medical evidence reflects that despite 
his service-connected gastrointestinal and knee problems 
which prevent the Veteran from engaging in labor-
intensive positions such as his most recent position as 
an inspector (see the September 2003 trim/inspection job 
description), Veteran is capable of engaging in sedentary 
employment in conformity with his prior work experience 
as a telemarketer.  

Finally, there is no medical or other evidence of record 
which indicates that the Veteran's service-connected 
disabilities, acting in concert, render him unemployable.  To 
the contrary, the medical and other evidence of record 
demonstrates that non-service-connected disabilities factor 
into the Veteran's unemployability.  The Veteran himself has 
submitted copies of an outpatient record authored by H.G.M., 
M.D., dated in June 2004 which indicates his work duties 
should be restricted due to cervical disease with arthritis, 
chronic lumbar back pain with L1 fracture, mild obesity and 
chronic pain syndrome.  D.C.B., M.D., also recommended the 
same work restrictions in September 2004 for "multiple 
chronic pain sites, including his back."  An August 2004 VA 
outpatient record describes the Veteran's complaints of "a 
chronic fibromyalgia" with regards to his non-service-
connected spine problems, and recommended a vocational change 
if he is no longer able to function in a factory environment 
due to such.  In an October 2004 consult with C.E.J., M.D., 
the Veteran described back and neck pain in addition to knee 
pain as affecting his functional capacity.  The Veteran 
himself also noted on his August 2005 TDIU claim that non-
service-connected anxiety, depression and lower back pain 
affected his ability to work.  

Also factoring against the Veteran's claim of entitlement to 
a TDIU is his receipt of disability benefits from the Social 
Security Administration (SSA).  The Veteran's SSA benefits 
are based on a primary diagnosis of affective/mood disorders 
and a secondary diagnosis of anxiety-related disorders.  The 
SSA findings are generally to the effect that the Veteran's 
inability to work is due to non-service-connected 
disabilities, specifically psychiatric problems, rather than 
to his service-connected physical disabilities.  See Martin 
v. Brown, 4 Vet. App. 136, 140 (1993) (while a SSA decision 
is not controlling for purposes of VA adjudication, it is 
"pertinent" to a veteran's claim).  The Board notes that 
the December 2004 Social Security Disability Determination 
was signed by a Ph.D. medical specialist.  

In short, the medical and other evidence of record indicates 
that the Veteran's residuals of a right third toe fracture 
and left foot laceration and renal calculus are generally not 
productive symptoms that would impair Veteran in securing or 
following a substantially gainful occupation.  Additionally, 
although the service-connected bilateral knee disability and 
gastrointestinal problems are productive of symptoms which 
can be said to interfere with his employability in terms of 
his ability to engage in physical labor, the evidence does 
not demonstrate that these service-connected disabilities, 
alone, render him unable to secure or follow a substantially 
gainful occupation.  The record instead shows that his 
unemployability is also due to other non-service-connected 
physical problems, such as lumbar and cervical spine 
disabilities, chronic pain syndrome, and obesity.

The Board does not in any way wish to downplay the 
significance of the Veteran's service-connected disabilities.  
The Board believes, however, that the symptomatology 
associated with the service-connected disabilities is 
appropriately compensated via the combined 50 percent rating 
which has been assigned.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, as noted with the 
extraschedular rating discussion above, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Thus, while in no way diminishing the obvious impact that the 
bilateral knee disability and gastrointestinal problems and 
other service-connected disabilities have on the Veteran's 
industrial capacity, this is already taken into consideration 
in the assigned ratings.

Considering the above evidence, the Board finds that the 
Veteran's gastrointestinal problems, bilateral knee problems, 
renal calculus and residuals of a right third toe fracture 
and left foot laceration do not cause interference with 
employment sufficient to warrant referral for consideration 
of an extraschedular rating.
There is no evidence of an exceptional or unusual clinical 
picture, or of any other factor which would allow for the 
assignment of an extraschedular rating.  The record does not 
show that the Veteran has required any hospitalizations 
related to his service-connected disabilities other than his 
most recent right knee surgery in October 2005, for which he 
has been compensated via a temporary total evaluation.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for a TDIU.  The benefit sought on appeal 
is accordingly denied.


ORDER

Entitlement to service connection for depression, claimed as 
secondary to service-connected disabilities, is denied.

Entitlement to a TDIU is denied.



____________________________________________
S. Higgs
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


